MEMORANDUM **
We have carefully reviewed the record and determine that the evidence is sufficient to support the conviction. Goode’s sole contention is that the government failed to prove that he intentionally defrauded the victims of his currency swapping scheme because investor participation was solicited by third parties without his direct knowledge. To prove the element of intent in a scheme to defraud, the government need only show beyond a reasonable doubt that Goode “expressly or impliedly authorized or ratified” investor representations to others regarding the scheme. United States v. Boone, 951 F.2d 1526, 1537 (9th Cir.1991) (citing United States v. Gibson, 690 F.2d 697, 701 (9th Cir.1982)). Goode’s “active and knowing participation” in the fraudulent scheme is sufficient to establish ratification. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.